Case: 15-15417        Date Filed: 12/16/2016       Page: 1 of 2


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-15417
                               ________________________

                          D.C. Docket No. 5:15-cv-00206-CAR



ELAINE MARSHALL,

                                                                        Plaintiff-Appellant,
                                             versus

FREDERICK J. HANNA AND ASSOCIATES, P.C.,

                                                                     Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                             _______________________

                                    (December 16, 2016)

Before WILLIAM PRYOR and ROSENBAUM, Circuit Judges, and
MARTINEZ, * District Judge.

PER CURIAM:




*
  Honorable Jose E. Martinez, United States District Judge for the Southern District of Florida,
sitting by designation.
                Case: 15-15417     Date Filed: 12/16/2016   Page: 2 of 2


         The only issue in this appeal is whether the venue provision of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692i(a)(2), applies to garnishment

proceedings under Georgia law. That issue is controlled by recent binding

precedent. See Ray v. McCullough Payne & Haan, LLC, No. 16-11518 (11th Cir.

Sept. 29, 2016). The venue provision of the Act requires “[a]ny debt collector who

brings any legal action on a debt against any consumer” to “bring such action only

in the judicial district . . . in which such consumer signed the contract sued upon;

or in which such consumer resides at the commencement of the action.” 15 U.S.C.

§ 1629i(a)(2). We held in Ray that the provision does not apply to garnishment

proceedings brought under Georgia law because those proceedings are

“fundamentally an action against the garnishee, not the consumer.” Ray, slip op.

at 8. Frederick J. Hanna and Associates obtained a judgment against Elaine

Marshall and then filed a garnishment action in Georgia against her employer.

Because this garnishment proceeding was against the garnishee, Marshall’s

employer, and not the consumer, Marshall, the venue provision of the Act does not

apply.

         We AFFIRM the judgment of the district court.




                                            2